TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00015-CV


Robert Masterson, Mark Brown, George Butler, Charles Westbrook, Richey Oliver,
Craig Porter, Sharon Weber, June Smith, Rita Baker, Stephanie Peddy, Billy Ruth Hodges,
Dallas Christian and The Episcopal Church of the Good Shepherd, Appellants

v.

The Diocese of Northwest Texas, The Rev. Celia Ellery, Don Griffis and Michael Ryan,
Appellees




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-07-0237-C, HONORABLE J. BLAIR CHERRY, JUDGE PRESIDING


O R D E R

PER CURIAM
		The mandate in this cause issued by this Court on June 9, 2011, is hereby withdrawn. 
		It is so ordered June 15, 2011.

Before Chief Justice Jones, Justices Henson and Goodwin